DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizobuchi et al (US20210255613, hereinafter “Mizobuchi”).
Regarding claim 1, Mizobuchi teaches a sound inspection system that determines a state based on a sound of an inspection target object (abstract, abnormality predicting system for predicting abnormalities (i.e. a state of an object) based on sound and/or vibrations), the sound inspection system comprising:
a sound sensor device that collects the sound of the inspection target object, analyzes the collected sound, and transmits an analysis result (Fig. 2, data input unit 11 comprises of a microphone 
a sound data determination device that determines a state of the inspection target object based on the analysis result from the sound sensor device (Fig. 2, evaluation unit 13 calculates a failure occurrence % value),
wherein the sound sensor device transmits, as the analysis result, intensities of the collected sound for each predetermined frequency set in advance (¶71-72, 107-108, microphone data collected is evaluated in the frequency domain; results from the evaluation are derived using spectrogram analysis processing and various characteristics such as amplitude values in various frequency bands are examined).
Regarding claim 3, Mizobuchi teaches wherein the sound sensor device further includes an alert unit that outputs an alert according to an instruction from the sound data determination device (¶50, Fig. 2, a display processing unit 14 is used to show the user the results of the data processing – therefore, an alert can be shown to the user when a sufficient abnormality is determined).
Regarding claim 4, Mizobuchi teaches wherein the sound sensor device is connected so as to be able to wirelessly communicate with the sound data determination device via a wireless master station (¶99, Fig. 15, sound sensor [microphone] can be part of a mobile phone which uses wireless communication to communicate with a cloud computer 30).
Regarding claim 5, Mizobuchi teaches wherein the sound sensor device is powered by a built-in battery (Fig. 15, ¶99, microphone part of the mobile phone uses the built-in battery of the mobile phone).
Regarding claim 7, it is rejected similarly as claim 1. The method can be found in Mizobuchi (¶38, method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizobuchi et al (US20210255613, hereinafter “Mizobuchi”) in view of Okita et al (US20190243351, hereinafter “Okita”).
Regarding claim 2, Mizobuchi fails to explicitly teach wherein the sound sensor device determines whether or not the collected sound is classified into any onomatopoeia of predetermined onomatopoeias prepared in advance by analyzing the collected sound for the predetermined frequency, and transmits a classification result as the analysis result.
Okita teaches wherein the sound sensor device determines whether or not the collected sound is classified into any onomatopoeia of predetermined onomatopoeias prepared in advance by analyzing the collected sound for the predetermined frequency, and transmits a classification result as the analysis result (Fig. 3, ¶53-54, failure detection device [see Fig. 1] is capable of determining faults in machines; Fig. 3 shows a table of description of failures which includes various onomatopoeias; said onomatopoeias are derived from specific frequency ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sound collection system (as taught by Mizobuchi) with the known failure sounds database (as taught by Okita). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of a look-up table system in which a computer can compare the input sounds against a known database of failure sounds to determine whether the inspection component is failing. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/QIN ZHU/Primary Examiner, Art Unit 2651